HAWAIIAN TAX-FREE TRUST Supplement to the Statement of Additional Information dated July 31, 2010 The following is added to the material under “Exchange Privilege”: Same-Fund Exchange Privilege:In addition, you can exchange Class A Shares of the Trust for Class Y Shares of the Trust, if you are eligible to purchase Class Y Shares and they are offered in your state.Such exchange will be effected at the net asset value of the respective classes on the date of the exchange.It is not expected that such exchange will result in a capital gain or loss for Federal income tax purposes.Such an exchange is not subject to the Trust’s policies regarding excessive or frequent trading. The date of this supplement is December 21, 2010
